 

Exhibit 10.37

 

AMENDMENT TO THE
BPZ RESOURCES, INC.
2007 LONG-TERM INCENTIVE COMPENSATION PLAN

 

WHEREAS, BPZ Resources, Inc. (the “Company”) adopted and maintains the BPZ
Energy, Inc. 2007 Long-Term Incentive Compensation Plan (the “Plan”), effective
as of June 4, 2007, to provide an opportunity for its eligible employees and
certain independent contractors to earn long term incentive awards in
consideration for their services;

 

WHEREAS, the Company now desires to amend the Plan to replace the "Cause"
definition found in the LTIP with the definition below;

 

 NOW THEREFORE, effective as of December 29, 2011, the Plan is hereby amended by
replacing the definition of “Cause” in Section 1 with the following new
definition of “Cause” that shall read as follows:

 

 “”Cause” as used herein shall mean: (A) any willful misconduct or omission by
Employee that he/she knows or should have known may materially harm the Company,
its affiliates, subsidiaries, or joint venture partners; (B) gross negligence or
willful misconduct by Employee without proper legal cause in the performance of
his/her duties and responsibilities which remain uncorrected for 30 days
following written notice to Employee by Company of such gross negligence or
willful misconduct; (C) any act by Employee of fraud or intentional
misrepresentation or embezzlement, misappropriation or conversion of assets of
the Company, its affiliates, subsidiaries, or joint venture partners; (D)
Employee being convicted of a felony or any crime involving dishonesty or moral
turpitude; (E) a material violation of the Company's Code of Ethics Policy; or
(F) a breach of fiduciary duty to the Company, its affiliates, subsidiaries. For
purposes of this Agreement, an act or failure to act will be considered
"willful" only if done or omitted to be done without the Employee's good faith
reasonable belief that such act or failure to act was in the best interests of
the Company.”

 

*     *     *

 

IN WITNESS WHEREOF, BPZ Resources, Inc. has caused this Amendment to be executed
by its duly authorized representatives on this 29th day of December, 2011.

 

 

 

By:     /s/ Manuel Pablo Zúñiga-Pflücker                            
           Manuel Pablo Zúñiga-Pflücker
           President and Chief Executive Officer


 


By:     /s/ Durkin Ledgard                                                 
           Durkin Ledgard
           Chief Legal, Commercial and Administrative Officer

 